                                                                                                  (LED
                                                                                                DEC 06 2019
            1                                 UNITED STATES DISTRICT COURT                      susan y.
                                                                                           CLERK, U.S. DISTRICT COURT
                                                                                         NORTH DISTRICT OF CALIFORNIA
            2                                NORTHERN DISTRICT OF CALIFORNIA                    Oakland office

            3

            4    USA,                                                Case No.4:19-mi-71946-MAG-l (DMR)
                                Plaintiff,
            5
                                                                     Charging District's Case No.
                          V.
           6
                                                                     CR-18-00070-DKW-01
            7    PONGITINILATU FONUA,JR.

                                Defendant.
            8

            9                             COMMITMENT TO ANOTHER DISTRICT

           10           The defendant has been ordered to appear in the District of Hawaii, Honolulu.

           11   The defendant may need an interpreter for this language: Interpreter not needed.

      a    12           The defendant:        ()will retain an attorney.

           13                                 (X)is requesting court-appointed counsel.
.a u       14           The defendant remains in custody after the initial appearance.
1/1   o

Q "5       15
on    tn


"5
C/J
      Q    16          IT IS ORDERED: The United States Marshal must transport the defendant, together with
-d    in
(U    <D
           17   a copy of this order, to the charging district and deliver the defendant to the United States Marshal
%
           18   for that district, or to another officer authorized to receive the defendant. The Marshal or officer

           19   of the charging district should immediately notify the United States Attorney and the Clerk ofthe

           20   Clerk for that district ofthe defendant's arrival so that further proceedings may be promptly

           21   scheduled. The Clerk of this district must promptly transmit the papers and any hail to the

           22   charging district.

           23   Dated: ^             y//^
           24
                                                                  )ONNA M.RYU
                                                                 United States Magistrate Judge
           25


           26

           27   Cc: Copy to parties via ECF, U.S. Marshal, Pretrial Services
           28
